Name: Commission Regulation (EEC) No 3637/86 of 28 November 1986 amending Regulation (EEC) No 655/86 fixing, for the 1986 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/42 Official Journal of the European Communities 29. 11 . 86 COMMISSION REGULATION (EEC) No 3637/86 of 28 November 1986 amending Regulation (EEC) No 655/86 fixing, for the 1986 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal, of quantitative restrictions on fishery products ('), and in particular Article 2 thereof, Whereas Article 2 (3) of Regulation (EEC) No 360/86 provides for the possibility of revising during the course of the year the quantity of the quotas, as well as their quarterly installments, as laid down in Commission Regu ­ lation (EEC) No 655/86 (2), as last amended by Regulation (EEC) No 2431 /86 (3) ; Whereas Spain has requested that the quota level of some frozen products fixed for the 1986 fishery year be raised in order to face the exceptional and temporary needs of the market ; that it is necessary in this situation to keep the price balance as it results from the working of the common market organisation by making supply of the market easier by raising the quota levels ; Whereas Portugal has made a request for an increase of the quota levels for the 1986 fishing year for some products ; Whereas it is therefore necessary to modify the quota levels in question as well as the quarterly instalments ; Whereas the measures provided for in the Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 655/86 is replaced by the Annex to the present Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 43, 20. 2. 1986, p. 8 . (2) OJ No L 66, 8 . 3 . 1986, p. 9 . (3) OJ No L 210, 1 . 8 . 1986, p. 43. / 29 . 11 . 86 Official Journal of the European Communities No L 336/43 ANNEX 'ANNEX Annual quotas of imports from third countries and quarterly instalments of Article 2 of Regulation (EEC) No 360/86 A. Concerning Spain (tonnes) Quarterly instalmentsCCT heading No Description Annual quota of import 1 2 3 4 03.01 B I h) 1 03.01 B I p) 1 03.01 B 1 1) 1 03.01 B 1 1) 2 03.01 B I u) 03.01 B I ex v) 03.01 B II ex a) 03.01 B II b) 9 03.02 A I ex b) 03;03 A III ex b) 03.03 B IV b) ex 2 Cod, fresh or chilled Anchovies, fresh or chilled Hake, fresh or chilled Hake, frozen Blue whiting Horse mackerel, fresh or chilled Fillets of cod, fresh or chilled Fillets of hake, frozen Cod, not dried, salted or in brine Spinous spider crab, fresh (live) Venus clams, fresh or chilled 1 980 380 725 18 690 690 20 1 050 9 000 10 150 55 450 590 50 25 910 60 2 110 290 1 000 3 55 730 110 210 2 780 210 6 330 880 3 120 11 90 250 110 300 2 780 210 6 270 880 2 710 16 55 410 110 190 12 220 210 6 340 6 950 3 320 25 250 B. Concerning Portugal (tonnes) CCT heading No Description Annual quota of import Quarterly instalments 1 2 3 4 03.01 B I h) 2 03.01 B I ij) 2 03.01 B I k) 2 03.01 B I m) 2 03.01 Bin) 2 03.01 Bit) 1 03.01 B 1 1) 2 03.01 B I ex v) 03.01 B II b) 1 03.01 B II b) 3 03.01 B lib) 9 03.01 B lib) 11 03.01 B lib) 12 03.02 A I b) 03.02 A I ex f) 03.03 A IV ex a) 03.03 A IV b) ex 2 03.03 A IV ex c) 03.03 A V a) 1 03.03 B IV a) 1 Cod, frozen Saithe, frozen Haddock, frozen Ling, frozen Alaska pollack and pollack, frozen Hake, fresh or chilled Hake, frozen  Horse mackerel, fresh, chilled or frozen  Gadus macrocephalus, Brosme brosme, frozen Fillets of cod, frozen Fillets of haddock, frozen Fillets of hake, frozen Fillets of plaice Fillets of flounder Cod, whole, headless or in pieces, dried, salted or in brine Products similar to cod (saithe, haddock, Alaska pollack, pollack, Gadus macrocephalus, Brosme brosme) Prawns and shrimps of the Pandalidae family, frozen Shrimps of the genus Crangon, frozen Other, frozen Norway lobsters, frozen Squid, frozen 1 200 20 20 20 20 20 9 000 30 20 20 20 80 20 20 63 300 20 20 20 800 50 7 500 120 2 2 2 2 2 850 3 2 2 2 2 2 2 2 600 1 1 1 100 5 800 360 6 6 6 6 6 3 500 9 6 6 6 6 6 6 24 800 10 10 10 400 15 2 600 360 6 6 6 6 6 1 800 9 6 6 6 46 6 6 21 500 6 6 6 ' 200 15 2 300 360 6 6 6 6 6 2 850 9 6 6 6 ' 26 6 6 14 400 3 3 3 100 15 1 800'